DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “means for removably retaining at least one template” has been interpreted under 35 U.S.C. 112(f) because it uses a non-structural term “means” coupled with functional language “for removably retaining” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112(f) claim 1 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “How to assemble the metal pantorouter” to Wandel (Wandel).
Concerning claim 1, Wandel discloses a pantograph-type woodworking router guide template and template holder combination, comprising: 
a template holder comprising a plurality of post members (E1 in the figure reproduced below) having at least one keyed slot (E2 in the figure reproduced below) defined along and extending at least a portion of the length of each said post member (E1) and adapted for interconnection with a pantograph carriage, said template holder further comprising at least one cross member (E3 in the figure reproduced below) adjustably interconnecting said plurality of post members (E1), said template holder cross member (E3) further comprising means (E5 in the figure reproduced below, the holes are functional equivalents of the slots applicant has invoked) for removeably retaining at least one template, wherein said template holder further comprises a plurality of clamps (E4 in the figure reproduced below) for adjustably fixing said cross member (E3) relative to said posts (E1); and
a template (E6 in the figure reproduced below) having a base portion (E7 in the figure reproduced below) and a top portion (E8 in the figure reproduced below), said template (E6) further comprising exterior (E9 in the figure reproduced below) and interior (E10 in the figure reproduced below) continuous surfaces interconnecting the base (E7) and top portions (E8) of said template along an outer periphery and an inner periphery of said template, respectively, to facilitate joinery cuts and carves with a single template, the base portion (E7) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wandel in view of “Templates for Tenons & Mortises for Pantorouter” to GuidoZelf (Template).
Concerning claim 2, Wandel does not disclose wherein at least a portion of at least one of the exterior continuous surface and the interior continuous is tapered from the base portion to the top portion. 
Template discloses a template (E30 in the figure reproduced below) having a base portion (E31 in the figure reproduced below) and a top portion (E32 in the figure reproduced below), said template (E30) further comprising exterior (E33 in the figure reproduced below) and interior (E34 in the figure reproduced below) continuous surfaces interconnecting the base (E31) and top portions (E32) of said template along an outer periphery and an inner periphery of said template, respectively, to facilitate joinery cuts and carves with a single template, the base portion (E31) being adapted for removable and adjustable 
Because both these references are concerned with a similar problem, i.e. pantorouters with templates, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the template of Wandel with that of Template.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple substitution of the template of Wandel with that of Template will obtain predictable results and is therefore obvious and proper combination of the references is made.
Concerning claim 4, Template, as applied to Wandel discloses at least one of the exterior continuous surface (E33) and the interior continuous surface is tapered between the base portion (E31) and the top portion (E32). 
Concerning claim 8, Template, as applied to Wandel, does not disclose said template is comprised of a plurality of segments of tapered templates.
However, it would have been obvious to the skilled artisan at the time of the invention to construct the template of Template, in view of Wandel, such that the template is comprised of a plurality of segments of tapered templates as such determination would result during routine engineering practices and experimentation.  Accordingly, make the claimed structure separable would have been obvious if considered desirable to do so.  

    PNG
    media_image1.png
    668
    863
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    572
    837
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    582
    657
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 9-15 are allowed.
Claims 3 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
 For claim 3, the interior surface of the template “further comprises a stepped interior surface having a larger circumference upper interior surface and 
For claim 5, the prior art does not disclose “wherein both the exterior continuous surface and the interior continuous surface are tapered”.  Instead, as discussed in the parent case, the interior surface of Template is not tapered, only the exterior surface is.
For claim 6, the prior art does not disclose “the means for removeably retaining at least one template on the cross member interconnecting the support post members comprises a plurality of linear keyed slots”.  As seen in Wandel, the template (E6) is attached to the cross member (E3) via holes (E5).  The cross member does not have any keyed slots and neither does the backing bar which the attachment screw for the template goes through (while there is a slot, it is not keyed).  While there are other prior art pantorouters such as Wandel’s cited 1 on the IDS, those are made of wood and none of them use a plurality of linear keyed slots for removably retaining a template.
For claim 9, the prior art does not disclose “said template holder cross member further comprising at least one linear keyed slot”.  Instead, as discussed for claim 6 above, the closest is Wandel which discloses slots on a backing member for cross member but those are not keyed slots.
For claim 15, the prior art does not disclose the method steps of “inserting a keyed template tenon into a slot of the template holder” and “tightening a locking mechanism of each key associated with the template to fix the template in place at the centered location on the template holder”.  These method steps .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
11/26/2021